Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 6-12, 15-20 rejected under 35 U.S.C. 103 as being unpatentable over Murtaza: 20200278828 hereinafter Mur further in view of Krueger: 20190069115 hereinafter Kru.
Regarding claim 1, 10, 19
Mur teaches:
An apparatus, method and coded instructions for auditory enhancement at a device, comprising: 
receiving, at the device, one or more audio streams (Mur: ¶ 248-252; Fig 8A: a user at a particular first position, orientation, etc. requests and receives streams associated with said position);
identifying an available bandwidth for processing the one or more audio streams (Mur: ¶ 23-26, 342-34: streams encoded at different bitrates such as in a DASH environment allow bitrate adaptation depending on a determined network connection, any processing therein conducted with the particular, selected, etc. stream encodings, system adapts streams to optimize bandwidth);
locating, based at least in part on the available bandwidth, a first set of one or more objects contributing to the one or more audio streams, the first set of one or more objects being located within a threshold radius from the device (Mur: ¶ 201-205, 262-267, 286-289; Fig 2a: audio objects for streaming to a user determined based on audibility of the plural objects in a stream based on a distance from a user measured in spherical coordinates; said audibility determined based on a predefined radius in as much as audibility is calculated from a center/user location based on a determined radius, distance, etc. from a user position, 
generating, by performing object-based encoding on the first set of one or more objects, an object-based audio stream (Mur: ¶ 262-267: a requested stream comprises a set of audio objects); 
extracting, from the one or more audio streams, a contribution of the first set of one or more objects (Mur: ¶ 151-160, 201-205; Fig 2a: streams decoded and reproduced based on objects relevant to current user position, orientation, movement, interaction, etc. metadata, that is bit rate, quality, volume, etc. levels of each of a plurality of streams presented to a user are adapted based on user position, orientation, etc.)  and outputting, an audio feed object, channel, etc. audio streams (Mur: ¶ 244: audio stream comprising requested objects, etc. output to a user).

Mur strongly suggests performing higher order ambisonics (HOA) encoding on one or more audio streams and outputting, an audio feed comprising an HOA audio stream and an object- based audio stream (Mur: ¶ 16, 244, etc.) but the recited generating an HOA audio stream, by performing higher order ambisonics (HOA) encoding on a remainder of the one or more audio streams after the extracting, is not explicitly taught.

In a related field of endeavor Kru teaches 
A system, method and coded instructions operative of:
a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor (Kru: ¶ 97: system, method, etc. operative of processor based on coded instruction stored in memory) to cause the apparatus to: 

locate a first set of one or more objects contributing to the one or more audio streams (Kru: ¶ 14-6; Fig 2, 4: selection of a channel generates an object signal(s) as well as an HOA encoding of remaining channels, objects, etc.) the first set of one or more objects being located using a coordinate system including a radius (Kru: ¶ 7, 82, 83: channel object and HOA positions in spherical coordinates including radius); 
generate, by performing object-based encoding on the first set of one or more objects, an object-based audio stream (Kru: ¶ 14-16; Fig 2, 4: system generates object streams for a selected object signal(s)); 
extract, from the one or more audio streams, a contribution of the first set of one or more objects (Kru: ¶ 14-16, 40-43; Fig 2, 4: system extracts objects from the input stream by application of gain, scaling, etc. to selected object(s)); 
generate, by performing higher order ambisonics (HOA) encoding on a remainder of the one or more audio streams after the extracting, an HOA audio stream (Kru: ¶ 14-16, 57-65; Fig 2, 4: system applies HOA encoding to the remaining/unselected audio); and output, an audio feed comprising the HOA audio stream and the object-based audio stream (Kru: ¶ 40-43, 57-65: object and HOA streams are output as y_sub.ch and y_sub.HOA).
It would have been obvious to adapt the Mur device and method to encode an one or more object signal(s) and an HOA signal, the HOA signal comprising a remainder of the non-object signal audio, as taught or suggested by Kru and thereby utilize parameters such as the Mur taught threshold audibility distance/radius, bandwidth management, and/or bitrate adaptation to direct the encoding of audio, portions thereof and thereby deliver audio to a user based on the directed encodings. The average skilled practitioner would have been motivated 

Regarding claim 2, 11, 20
Mur in view of Kru teaches or suggests:
An apparatus, method and coded instructions, further comprising: identifying a user position (Mur: ¶ 248-252; Fig 8a: a user at a particular first position, orientation, etc. requests and receives streams associated with said position); wherein locating the first set of one or more objects contributing to the one or more audio streams within the threshold radius from the user is based at least in part on the user position (Mur: ¶ 262-267, 286-289: audio objects for streaming to a user determined based on audibility of the plural objects in a stream, said audibility determined based on a predefined radius in as much as audibility is calculated from a center location based on a determined radius, distance, etc. from a user position, orientation, etc. in spherical coordinates);

Regarding claim 3, 12
Mur in view of Kru teaches or suggests:
An apparatus, method and coded instructions, further comprising: receiving an indication from a user device of the user position, wherein identifying the user position is based at least in part on the received indication (Mur: ¶ 200-205, 262-267, 286-289; Fig 2a, 8a: user device requests streams associated with the user position).


Regarding claim 6, 15
Mur in view of Kru teaches or suggests:
An apparatus, method and coded instructions, further comprising: 
adjusting, based at least in part on a remaining available bandwidth after locating the first set of one or more objects contributing to the one or more audio streams (Mur: ¶ 23, 24: system adapts coding of audio objects to maximize bandwidth, bit rate, etc.), the threshold radius from the user based at least in part on the available bandwidth for processing the one or more audio streams (Mur: ¶ 200-205, 262-267, 286-289; Fig 2a, 8a: distance from a user adapted over time based on user movements, audibility distance, bandwidth and bitrate adaptation, etc.); and adjusting the first set of one or more objects based at least in part on adjusting the threshold radius (Mur: ¶ 200-205, 262-267, 286-289; Fig 2a, 8a:user movements adjust the presentation of particular objects, channels, etc. to a user).

Regarding claim 7, 16
Mur in view of Kru teaches or suggests:
An apparatus, method and coded instructions, further comprising: 
identifying, based at least in part on a remaining available bandwidth after locating the first set of one or more objects contributing to the one or more audio streams (Mur: ¶ 23, 24, 200-205, 262-267, 286-289; Fig 2a, 8a: system maximized bandwidth while optimally presenting a first set of objects based on user location, orientation, etc.), a second set of one or more objects contributing to the one or more audio streams (Mur: ¶ 23, 24, 200-205, 262-267, 286-289; Fig 2a, 8a: a user movement, change of orientation, etc. selects, determines, etc. a second, additional set of objects to be delivered to a user); and converting the second set of one or more objects into a second HOA audio stream, wherein the HOA audio stream 

Regarding claim 8, 17
Mur in view of Kru does not explicitly teach an apparatus, method and coded instructions, further comprising: adapting, based at least in part on the weighted plane wave upsampling procedure, an HOA order of the one or more audio streams, wherein generating the HOA audio stream is based at least in part on the adapted HOA order. However, Examiner takes official notice that adapting an order of an HOA signal was well known in the art before the effective filing date of the instant invention and would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for at least the purpose of responding to changes in bandwidth availability, user movement among diversely reverberant spaces, etc. and would have expected only predictable results therefrom.

Regarding claim 9, 18
Mur in view of Kru teaches or suggests:
An apparatus, method and coded instructions, further comprising: sending the audio feed to one or more speakers of a user device (Mur: ¶ 2, 165, etc.: output rendered on .

Claims 4, 5, 13, 14 rejected under 35 U.S.C. 103 as being unpatentable over Murtaza: 20200278828 hereinafter Mur further in view of Krueger: 20190069115 hereinafter Kru as applied to claims 1-3, 6-9, 10-12, 15-18, 19, 20 supra and further in view of Choueiri: 20200021940 hereinafter Chou.

Regarding claim 4, 13
Mur in view of Kru teaches or suggests:
The method of claim 2, further comprising: performing a weighted plane wave procedure on the remainder of the one or more audio streams after the extracting (Kru: 87-91: plural plane wave expressions weighted or otherwise expanded and iteratively combined to produce output streams relevant to an area of interest), wherein generating the HOA audio stream is based at least in part on the weighted plane wave procedure (Kru: 83-91: plural plane wave expressions weighted or otherwise expanded and iteratively combined to produce output streams relevant to an area of interest based on HOA weighting coefficients). That is, weighted plane wave encoding procedures are considered inherent to the Kru taught HOA encoding and thus an obvious feature of the Mur in view of Kru system, method, etc. However, Mur in view of Kru does not explicitly discuss upsampling of the weighted plane waves.
In a related field of endeavor Chou teaches a system, method, instructions, etc. for navigation of a sound field through interpolative weighting of signals from two or more ambisonic type microphones (Chou: Abstract; Fig 5, etc.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to utilize 
 
Regarding claim 5, 14
Mur in view of Kru in view of Chou teaches or suggests:
The method of claim 4, wherein the weighted plane wave upsampling procedure further comprises: 
converting the remainder of the one or more audio streams after the extracting to a plurality of plane waves (Kru: ¶ 57: signals converted to HOA as general plane waves); (Chou: Abstract; ¶ 24-29, Fig 4, 5: spherical harmonic coefficients output based on weighted interpolation); 
applying a weighted value to each of the remainder of the one or more audio streams based at least in part on the identified user position (Mur: Abstract: system adapts streams based on user position, orientation, etc.); (Kru: Abstract; ¶ 65, 71, etc.; Fig 2: applied weights/gains direct playback level based on user and loudspeaker positioning); Abstract; ¶ 24-29, Fig 4, 5: interpolation weights and user position coefficients applied to plane wave coefficient prior to output of spatialized coordinates); and 
combining the remainder of the one or more audio streams, wherein generating the HOA audio stream is based at least in part on the combining (Kru: ¶ 14-16, 57-65; Fig 2, 4: system applies HOA encoding thereby combining remaining/unselected audio channels, objects etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to adapt the Mur, Kru and Chou system, method, etc. to apply the interpolation weights based on user positioning for at least the purpose of traversing a sound field. Mur in view of Kru in view of Chou strongly suggest delaying the plurality of plane waves based at least in part on the identified user position in as much as it is accepted that comb filtering results from delays induced by a source position or user position with respect to plural microphones and/or transduction components thereof in the system (Chou: ¶ 6). Nevertheless, Mur in view of Kru in view of Chou does not explicitly teach delaying the plurality of plane waves based at least in part on the identified user position. However, Examiner takes official notice that the correction of position data based on introduction of delays was well known in the art before the effective filing date of the instant invention and would have comprised an obvious inclusion. The average skilled practitioner would have been motivated to do so for at least the purpose of preserving intelligibility in a system while delivering spatial ambience and would have expected only predictable results therefrom.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MCCORD/Primary Examiner, Art Unit 2654